Exhibit 10.22(D)

CONSENT AND FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS CONSENT AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Fourth
Amendment”) is made as of this 10th day of June, 2015 by and among REVOLUTION
LIGHTING TECHNOLOGIES, INC., a Delaware corporation (“RLT”), LUMIFICIENT
CORPORATION, a Minnesota corporation (“Lumificient”), LIGHTING INTEGRATION
TECHNOLOGIES, LLC, a Delaware limited liability company (“LIT”), SEESMART
TECHNOLOGIES, LLC, a Delaware limited liability company (“Seesmart Tech”),
RELUME TECHNOLOGIES, INC., a Delaware corporation (“Relume”), TRI-STATE LED DE,
LLC, a Delaware limited liability company (“Tri-State”), VALUE LIGHTING, LLC, a
Delaware limited liability company (“Value Lighting”), and ALL AROUND LIGHTING,
L.L.C., a Texas limited liability company (“All Around”, and together with RLT,
Lumificient, LIT, Seesmart Tech, Relume, Tri-State and Value Lighting, singly
and collectively, jointly and severally, “Borrowers” and each a “Borrower”), the
Guarantors party hereto, and BANK OF AMERICA, N.A., a national banking
association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”);

WHEREAS, the Obligors have advised the Lender that the Obligors intend
consummate a Recapitalization (as defined below) of the Equity Interests of RLT;

WHEREAS, pursuant to the terms and conditions of the Loan Agreement and the
other Loan Documents, the Obligors must obtain the written approval of the
Lender prior to consummating the Recapitalization;

WHEREAS, the Obligors have also requested that the Lender modify and amend
certain terms and conditions of the Loan Agreement; and

WHEREAS, the Lender is willing to so consent to the Recapitalization and to so
modify and amend certain terms and conditions of the Loan Agreement, subject to
the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Consent to the Recapitalization. Simultaneous with the execution of this
Fourth Amendment, the Equity Interests of RLT shall be recapitalized to increase
the authorized common stock of RLT from 150,000,000 shares to 200,000,000
shares, and the Certificate of Incorporation (which constitutes an Organic
Document) of RLT shall be accordingly amended and filed with the Secretary of
State of the State of Delaware (collectively, the “Recapitalization”). The
Obligors acknowledge and agree that under no circumstances shall any cash
Distributions be made relating to the Recapitalization. The Lender hereby
consents to the Recapitalization subject to the terms and conditions contained
herein, including, but not limited to, the fulfillment of the Conditions
Precedent to Effectiveness set forth in Section 8 hereof, all as determined by
the Lender in its sole reasonable discretion

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “A” is hereby substituted in its stead.

4. Post-Fourth Amendment Obligations. The Obligors hereby agree to deliver the
following duly completed and executed items to the Lender by no later than
forty-five (45) days after the Fourth Amendment Effective Date (collectively the
“Post-Fourth Amendment Obligations”), all in the form and substance reasonably
satisfactory to the Lender, and the Obligors further agree that any failure by
the Obligors to duly and timely comply with the Post-Fourth Amendment
Obligations shall constitute an Event of Default under the Loan Agreement:

 

  (a) Evidence of (i) the perfection of the Lender’s first priority Lien upon
the Deposit Accounts of All Around maintained at (1) Prosperity and (2) First
National Bank of Eagle Lake or (ii) the closing of either or both of such
Deposit Accounts; and

 

  (b) Copies of policies or certificates of insurance for the insurance policies
carried by All Around and Break One, including endorsements or amendments to
such policies (i) showing Lender as a lender’s loss payee or an additional
insured; (ii) requiring ten (10) days prior written notice to Lender in the
event of cancellation of the policy for any reason of nonpayment of premium and
thirty (30) prior written notice to Lender in the event of cancellation of the
policy for any other reason; and (iii) specifying that the interest of Lender
shall not be impaired or invalidated by any act or neglect of such Obligor or
the owner of the Property, nor by the occupation of the premises for purposes
more hazardous than are permitted by the policy.

5. Ratification of Loan Documents. Except as specifically amended by this Fourth
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the Obligors warrant and represent that,
after giving effect to Section 4 hereof, no Event of Default exists, and nothing
contained herein shall be deemed to constitute a waiver by the Lender of any
Event of Default which may nonetheless exist as of the date hereof.

 

2



--------------------------------------------------------------------------------

6. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Fourth Amendment and/or the failure of the Obligors to
perform its obligations under this Fourth Amendment shall constitute an Event of
Default under the Loan Agreement.

7. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

8. Conditions Precedent to Effectiveness. This Fourth Amendment shall not be
effective until each of the following conditions precedent has been fulfilled to
the sole satisfaction of the Lender:

 

  (a) This Fourth Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Fourth Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) No Event of Default shall have occurred and be continuing.

 

  (d) The Lender shall have received true and correct, fully executed copies of
the following documents relating to the Recapitalization:

 

  (i) Written Consent of the Board of Directors of Revolution Lighting
Technologies, Inc.; and

 

  (ii) Certificate of Amendment of Certificate of Incorporation of Revolution
Lighting Technologies, Inc. (as file-stamped and certified by the Secretary of
State of the State of Delaware).

9. Miscellaneous.

 

  (a) In accordance with the terms and conditions of Loan Agreement, the
Obligors shall pay to Lender all costs and expenses of the Lender, including,
without limitation, reasonable attorneys’ fees, in connection with the
preparation, negotiation, execution and delivery of this Fourth Amendment.

 

3



--------------------------------------------------------------------------------

  (b) This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed signature page of this Fourth Amendment (or any notice
or agreement delivered pursuant to the terms hereof) by facsimile transmission
or electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.

 

  (c) This Fourth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (d) Any determination that any provision of this Fourth Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Fourth Amendment.

 

  (e) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FOURTH AMENDMENT AND
ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAW).

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

 

[Signatures Continue on Next Page]

 

5



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President LUMIFICIENT CORPORATION By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President LIGHTING INTEGRATION TECHNOLOGIES,
LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President SEESMART TECHNOLOGIES, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President RELUME TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

 

[Signatures Continue on Next Page]

 

6



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President VALUE LIGHTING, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President ALL AROUND LIGHTING, L.L.C. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

 

[Signatures Continue on Next Page]

 

7



--------------------------------------------------------------------------------

GUARANTORS: SEESMART, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President SENTINEL SYSTEM, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President VALUE LIGHTING OF HOUSTON, LLC By:
 

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President of Sole Member ENVIROLIGHT LED,
LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President of Sole Member BREAK ONE NINE,
INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

 

8